PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/288,830
Filing Date: 7 Oct 2016
Appellant(s): Fritzinger et al.



__________________
Chih-Min Kam
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/20/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


A.	Claims 2 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product, a product of nature, without significantly more. 
Claim 2 recites: 
A human C3 protein (SEQ ID NO:1) or an active fragment thereof (SEQ ID NO:1 without amino acid residues 650 through 726) modified such that its affinity for complement factor H is lessened, thus increasing its half-life in vivo, wherein the modified C3 protein consists of one or more amino acid substitutions selected from the group consisting of D733G, I734F, E738S, N739D, H897E, H898A, K1030T, T1033A, V1049T, Q1140Y, T1287R, H1291I, K1285P and L1298G wherein the position of the amino acid residue is based upon the sequence of SEQ ID NO:1 numbering.
The recitation of “the modified C3 protein consists of one or more amino acid substitutions selected from the group consisting of D733G, I734F, E738S, N739D, H897E, H898A, K1030T, T1033A, V1049T, Q1140Y, T1287R, H1291I, K1285P and L1298G” is not equivalent to a human C3 protein or an active fragment thereof (SEQ ID NO:1 without amino acid residues 650 through 726) consisting of SEQ ID NO:1 with the following substitutions: D733G; I734F; E738S; N739D; H897E; H898A; K1030T; T1033A; V1049T; Q1140Y; K1285P; T1287R; H1291I; L1298G; P1518S; S1550N; V1636S; V1637D and N1642S .  The modified protein is not “consisting” of amino acid substitutions, but rather consists of SEQ ID NO:1 or the active 
The claimed composition is compared to its closest counterparts in nature, naturally occurring homologous rat C3 protein and water.  The naturally occurring homologous rat C3 protein is not markedly different from the recited human C3 protein.   The protein in the context of a pharmaceutically acceptable carrier which reads on water is unchanged by the water and the water is unchanged by the presence of the naturally occurring protein.  This judicial exception is not integrated into a practical application because there are no additional elements recited in the claims which would integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements that add significantly more to the exception. 
	As such, claims 2 and 12 are not patent-eligible.  

B.	Claims 1-2, 4, 12 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri., January 5, 2001, see especially page 1106 column 3).  A patent claiming a genus must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010). “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement. Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1366-67 (Fed.Cir.2006). Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough. Rather, as stated above, it Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed.Cir.1997).” Ariad at 1352.
The specification discloses on pages 7-9 a list of positions that can be mutated. However, this lists many positions and many particular amino acid substitutions at the specified positions that are naturally present in homologous species. Therefore, naturally occurring homologous sequences with differences at these positions would be considered modified human C3 proteins encompassed by the instant claims. One of ordinary skill in the art would not know what modified C3 proteins are encompassed by the instant claims. 
Claim 1 recites 5 particular “amino acid replacements” and the claim recites that the claim encompasses one or more of these mutations.  Claim 1 encompasses 31 combinations of the particular amino acid replacements recited.  Claim 2 recites 14 particular “amino acid substitutions” and the claim encompasses one or more of these amino acid substitutions. Claim 2 encompasses 16,383 combinations of the particular amino acid substitutions recited.  
No examples of human C3 proteins with modifications were actually produced in the 14 page specification to support the claimed genus of human C3 proteins with modifications.  As such, no C3 proteins with modifications were produced which have the functions of forming a stable C3 convertase, lessening the affinity for complement factor H or increasing the half-life in vivo.  
On page 2 the specification teaches that activated C3, called C3b, is a structural subunit of C3 convertase which is formed when activated C3 binds to factor B.  It follows that “a stable 
	The art of Hew et al. (2019) teaches that the alteration of single amino acids within the C3 protein lead to unpredictable functional changes.  (In particular, whole document).  The reference teaches that modification of the amino acid corresponding to position 1633 from glutamic acid does not have any functional consequences and does not increase the stability of the C3 molecule.  (In particular, page 115, left column).  In addition, most of the activity for forming a stable convertase resides in the C-terminal 46 amino acids. (In particular, abstract, whole document).  As such, one would not predict that amino acid changes at positions 1518-1519, 1543-1547, 1550, 1555-1557, and 1559 would not result in a C3 protein which has activity for forming a stable convertase.
A skilled artisan would reasonably conclude that the disclosure fails to provide a representative number of species to describe the claimed genus of modified human C3 proteins. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398. 
Because the specification does not disclose a correlation between the structure of the claimed modified human C3 proteins (complete combinations of specific mutations to a reference sequence) and function (being an “active” fragment, forming a stable C3 convertase, lessening the affinity for complement factor H or increasing the half-life in vivo), a skilled artisan would not have known what modifications to make to the human C3 proteins to attain the claimed functions. The claims encompass variations and combinations of variants whose structures would not have predictable functions.
"Possession may not be shown by merely describing how to obtain possession of member of the claimed genus or how to identify their common structural features" Ex parte Kubin (83 
Claims 12 and 27 recite a composition comprising pharmaceutically acceptable carrier, but the specification has not adequately described the genus of modified human C3 proteins that can be used in a pharmaceutical composition. There is not explicit support in the specification for the genus of compositions encompassed for pharmaceutical use. Although the state of skill in the art is high, one of ordinary skill in the art would not be able to determine what is encompassed by the instant claim recitations. The issue is not what one of ordinary skill in the art could do with time and experimentation, but rather what they have done. In the instant case, definition by function does not suffice to define the genus because it is only an indication of what the proteins do, rather than what they are.


C.	Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misumi et al. (1990) as evidenced by the sequence alignment mailed on 09/06/2019. 
Misumi et al. teaches the sequence of rat complement which when aligned with instant SEQ ID NO:1 comprises the following amino acid changes: N739D and K1285P (In particular, whole document).
Claim 2 is not limited to peptides with only the recited modifications to SEQ ID NO:1.
The reference teachings anticipate the claimed invention.  



Misumi et al. teaches the sequence of rat complement which when aligned with instant SEQ ID NO:1 comprises the following amino acid changes: N739D and K1285P (In particular, whole document).
Claim 2 is not limited to peptides with only the recited modifications to SEQ ID NO:1.
The claimed invention differs from the prior art in the recitation of a composition comprising a pharmaceutically acceptable carrier of claim 12.  
Campbell teaches that it is customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (In particular, page 3 figure 1.1; and page 29).  One field of research in which monoclonal antibodies may prove of particular value is in the study of chromosomal proteins.  The search for those chromosomal proteins which are responsible for determining cell phenotype has been particularly long and comparatively fruitless and monoclonal antibodies are ideal tools for the dissection of the complex mixture of proteins.  Hybridoma production has become a routine laboratory technique (In particular, page 29-30 'Basic research' section).
Harlow et al. also teaches that the monoclonal antibodies are specific, homogenous and can be produced in unlimited quantities (In particular, pages 141-157).  The method of producing monoclonal antibodies comprising immunizing an animal (i.e. a mouse) with a protein or portion thereof with an adjuvant (including Freund’s adjuvant and aluminum hydroxide), harvesting spleen cells from said animal, fusing said spleen cells with myeloma cell line, and culturing said fused cells (i.e hybridoma) under conditions that allow production of said antibody (In particular, pages 96-99).  Harlow et al. teaches that pure antigens provide the best case for the production of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a monoclonal antibody as taught by Campbell against the known macromolecule of the Misumi et al. reference.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because it was customary at the time the invention was made to make monoclonals against any new macromolecule as taught by Campbell.
It would have been obvious to have made a composition comprising one or more polypeptides of Misumi et al. in PBS physiological buffer solution for injection as taught by Harlow since the polypeptide would be available in sufficient quantities.  
It has been held that once the antigen of interest is selected, the use of that antigen in the known method of Kohler and Milstein will result in the expected hybrid cell lines and the specific monoclonal antibodies.  Ex parte Erlich, 3 USPQ2d 1011, 1015 (BPAI 1986).  
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

(2) Response to Argument
In each of Appellant’s arguments addressed below they use different words to argue what claim 2 is “directed to” and none of these arguments is a restatement of the actual claim language of claim 2.  
Claim 2 recites: 
A human C3 protein (SEQ ID NO:1) or an active fragment thereof (SEQ ID NO:1 without amino acid residues 650 through 726) modified such that its affinity for complement factor H is lessened, thus increasing its half-life in vivo, wherein the modified C3 protein consists of one or more amino acid substitutions selected from the group consisting of D733G, I734F, E738S, N739D, H897E, H898A, K1030T, T1033A, V1049T, Q1140Y, T1287R, H1291I, K1285P and L1298G wherein the position of the amino acid residue is based upon the sequence of SEQ ID NO:1 numbering.
Claim 2 recites that “the modified C3 protein consists of one or more amino acid substitutions”.  
A. 	Rejection of claims 2 and 12 under under 35 U.S.C. 101
Applicant argues that “claim 2 is directed to the modified functional polypeptides of SEQ ID NO:1 or their specific active fragments (SEQ ID NO:l without amino acid residues 650 through 726) with amino acid substitutions consisting of D733G; I734F; E738S; N739D; H897E; H898A; K1030T; T1033A; V1049T; Q1140Y; T1287R; H1291I; K1285P; and L1298G” but that is not the recitation of claim 2.  Appellant’s arguments about the polypeptide of Misumi et al. being markedly different from the human C3 protein of claim 2 are unpersuasive because Applicant is arguing claim limitations into claim 2 that are not present.  Claim 2 is not limited to 


B.	Rejection of claims 1-2, 4, 12 and 27 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.
	Appellant’s argument that pages 7-13 of the specification describe that previous studies have shown the preparation of human C3/CVF hybrid proteins with C-terminal residues of human C3 protein substituted with CVF sequence formed stable convertases that exhibited C-3 cleaving activity and partial resistance to inactivation by factor H and I, allowing them to deplete complement in human serum; and that the crystal structures of C3b, CVF, C3b complexed with factor Bb, CVF complexed with factor B, C3b bound to factor H (SCRsl to 4) and C3b bound to factor H (SCRs 19 and 20) have suggested which individual amino acid substitutions may allow the formation of more stable convertases and which amino acid substitutions may reduce the affinity of C3b for factor H is unpersuasive.  No examples of modified human C3 proteins encompassed by the claims were actually produced in the specification.  The specification describes experiments which will be performed to determine which modified human C3 proteins are encompassed by the claim recitations which actually have the recited functions.  The prior art suggesting which amino acids substitutions which “may allow” the formation of more stable convertases and which amino acid substitutions may reduce the affinity of C3b for factor H is not adequately describing the actual amino acid changes and combinations of amino acid changes Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
	Appellant’s argument that the specification has described the modification of SEQ ID NO:l in Example 1, the expression of the modified protein in Example 2, an assay for measuring the activity of modified human C3 protein to form a C3 convertase, and for measuring the affinity of a modified protein for factor H in Example 3; and that there is structure and function correlation in these modified human C3 proteins is unpersuasive. The specification describes experiments which will be performed to determine which modified human C3 proteins encompassed by the claim recitations actually have the recited functions.  The specification has not demonstrated any structure function correlation because there is no example of any modified human C3 protein which has been actually produced and shown to have the recited functions.  

Appellant’s arguments regarding Hew et al. are not persuasive.  Appellant argues that C3 and CVF sequences have different amino acid numbering, so the mention that the Glu at the position 1633 of human C3 corresponds to position 1612 of SEQ ID NO:1 and the lack of functional change is irrelevant.  It is the Examiner’s position that an amino acid change within the C-terminal 46 amino acids of CVF/C3/SEQ ID NO:1 not leading to a functional change is relevant because it is evidence that amino acid changes within the region of the polypeptide responsible for most of the activity for forming a stable convertase as taught by Hew et al., lead 
Appellant’s arguments that a skilled artisan would reasonably conclude the disclosure in Examples 1-3 and claims 1-2 has provided a representative number of species to describe the claimed genus of modified human C3 proteins and that one of ordinary skill in the art would know what functional modified proteins are encompassed by the instant claims are unpersuasive.  No examples of modified human C3 proteins encompassed by the claims were actually produced in the specification.  The specification describes experiments which will be performed to determine which modified human C3 proteins are encompassed by the claim recitations which actually have the recited functions.  
Appellant’s argument that the claims are directed to a composition, not to a pharmaceutical composition or a composition for pharmaceutical use as indicated by the Examiner is unpersuasive because the human C3 proteins are claimed for their in vivo functions, specification describes and claims using these compositions for methods of treatment, and a composition which comprises a pharmaceutically acceptable carrier would be reasonably be encompassed by a pharmaceutical composition.  The broadest reasonable interpretation of claim 27 is for its pharmaceutical use.  However, the human C3 proteins of claims 1 and 4 have not been adequately described for their ability to be used pharmaceutically given that the human C3 proteins encompassed have unpredictable functions for all of the reasons cited previously.

Rejection of claim 2 under 35 USC § 102 (a) (1) 
Applicant argues that “claim 2 is directed to the modified proteins of SEQ ID NO:l or their specific active fragments with amino acid substitutions consisting of D733G; I734F; E738S; N739D; H897E; H898A; K1030T; T1033A; V1049T; Q1140Y; T1287R; H1291I; K1285P; and L1298G in the SEQ ID NO:1” but that is not the recitation of claim 2.  Appellant’s arguments about the polypeptide of Misumi et al. not anticipating the human C3 protein of claim 2 are unpersuasive because Applicant is arguing claim limitations into claim 2 that are not present.  Claim 2 is not limited to modified functional polypeptides of SEQ ID NO:l or their specific active fragments (SEQ ID NO:l without amino acid residues 650 through 726) with amino acid substitutions consisting of D733G; I734F; E738S; N739D; H897E; H898A; K1030T; T1033A; V1049T; Q1140Y; T1287R; H1291I; K1285P; and L1298G, contrary to Applicant’s assertion.  
D.	Rejection of claims 2 and 12 under 35 USC § 103 
Applicant argues that “claim 2 is directed to the modified functional polypeptides of SEQ ID NO:l or their specific active fragments with the amino acid substitutions consisting of D733G; I734F; E738S; N739D; H897E; H898A; K1030T; T1033A; V1049T; Q1140Y; T1287R; H1291I; K1285P; and L1298G in the sequence of SEQ ID NO:1” but that is not the recitation of claim 2.  Appellant’s arguments about the polypeptide of Misumi et al. not anticipating the human C3 protein of claim 2 are unpersuasive because Applicant is arguing claim limitations into claim 2 that are not present.  Claim 2 is not limited to modified functional polypeptides of SEQ ID NO:1 or their specific active fragments (SEQ ID NO:1 without amino acid residues 650 through 726) with amino acid substitutions consisting of D733G; I734F; E738S; N739D; H897E; 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NORA M ROONEY/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        
01/16/2021

Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644    

/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejection should be sustained.